Citation Nr: 1725534	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran appeared at a hearing before the undersigned in March 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the November 2010 VA examination report and its September 2011 addendum are inadequate to make an informed decision on the Veteran's service connection claims because it does not appear the examiner considered an accurate factual history of the claimed disabilities.  The Court of Appeals for Veterans Claims (Court) has indicated the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v Brown, 5 Vet. App. 155, 157 (1993).  The Veteran's September 1965 separation examination report shows his auditory threshold was 25 decibels at 4000Hz in his right ear.  His October 1963 entrance examination report shows his auditory threshold was 5 decibels at 4000Hz in his right ear.  This appears to be a significant threshold shift in the ear which now has the greatest level of impairment.  It also appears the audiometric data from these examinations needs to be converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) units because the examinations were conducted prior to January 1, 1967, which would result in measurements reflective of even more significant levels of hearing loss in service.

Further, examiner did not consider the Veteran's lay reports of periods of hearing impairment and tinnitus in service after firing cannon without hearing protection.  The sole rationale provided by the November 2010 VA examiner for her negative opinion was that the Veteran's hearing was within normal limits at separation from service.  The Board finds this rationale standing alone is inadequate to make an informed decision on the Veteran's claim.  See Hensley, 5 Vet. App. at 159 (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  The November 2010 VA examiner determined she could not provide a nexus opinion regarding tinnitus without resorting to speculation because reports of tinnitus were not recorded in service treatment records.  The Veteran has credibly and competently reported he experienced ringing in his ears after firing cannons on several occasions without hearing protection.  He has further explained these symptoms occurred for approximately fifteen to twenty minutes following each blast.  The mere absence of contemporaneous medical evidence cannot be the sole basis for determining a claimed disability is not the result of a reported in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the explanation provided by the November 2010 VA examiner as to why she could not provide a nexus opinion with regard to tinnitus is insufficient.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination by an examiner other than the audiologist who conducted the November 2010 examination.

The selected examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss disability and/or tinnitus is at least as likely as not (a degree of probability of 50 percent or higher) the result of acoustic trauma in service.

In providing this opinion, the examiner should convert the Veteran's entrance and separation examination audiometric testing results from ASA to ISO units, unless the reports clearly suggest otherwise.  If this is the case, the examiner must provide an explanation as to why the conversion is not warranted.

The examiner should further address the level of noise exposure during service due to the Veteran's military occupational specialty as military police, to include any effect it may or may not have had on his current bilateral hearing loss disability and/or tinnitus.

If it is determined a bilateral hearing loss disability and/or tinnitus did not manifest during service, the examiner must discuss the likelihood that either condition is due to in-service noise exposure on a delayed or latent onset theory of causation, to include a discussion of any clinically significant threshold shift in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

